Case 5:16-cv-03260-BLF Document 601-2 Filed 07/11/19 Page 1 of 7




                     EXHIBIT 1
     Case 5:16-cv-03260-BLF Document 601-2 Filed 07/11/19 Page 2 of 7

 1         IN THE UNITED STATES DISTRICT COURT

 2           NORTHERN DISTRICT OF CALIFORNIA

 3                    SAN JOSE DIVISION

 4                        ---o0o---

 5

 6
      SPACE DATA CORPORATION,                  )
 7                                             )
                           Plaintiff,          )
 8                                             )
                vs.                            )    Case No.
 9                                             )    5:16-cv-03260
      ALPHABET, INC., and GOOGLE,              )    -BLF
10    INC.,                                    )
                                               )
11                         Defendants.         )
                                               )
12

13

14    HIGHLY CONFIDENTIAL, ATTORNEYS' EYES ONLY

15       VIDEOTAPED DEPOSITION OF SERGEY BRIN

16                  JULY 23, 2018

17

18

19

20

21

22

23

24    BALINDA DUNLAP, CSR 10710, RPR, CRR, RMR
      440544
25
     Case 5:16-cv-03260-BLF Document 601-2 Filed 07/11/19 Page 3 of 7

 1         IN THE UNITED STATES DISTRICT COURT

 2           NORTHERN DISTRICT OF CALIFORNIA

 3                    SAN JOSE DIVISION

 4                        ---o0o---

 5

 6
      SPACE DATA CORPORATION,                  )
 7                                             )
                           Plaintiff,          )
 8                                             )
                vs.                            )    Case No.
 9                                             )    5:16-cv-03260
      ALPHABET, INC., and GOOGLE,              )    -BLF
10    INC.,                                    )
                                               )
11                         Defendants.         )
                                               )
12

13

14
                          ---o0o---
15
                   MONDAY, JULY 23, 2018
16
          VIDEOTAPED DEPOSITION OF SERGEY BRIN
17
      HIGHLY CONFIDENTIAL, ATTORNEYS' EYES ONLY
18
                          ---o0o---
19

20

21

22

23

24
      REPORTER: BALINDA DUNLAP, CSR 10710, RPR, CRR, RMR
25



                                          2

                           SERGEY BRIN - HIGHLY CONF., AEO
                Case 5:16-cv-03260-BLF Document 601-2 Filed 07/11/19 Page 4 of 7

            1    building.

            2         Q.    It was in 2010.

            3         A.    Yeah.

            4               MR. VAN NEST:      Anyway, it is up to your

02:29:25    5    recollection where you sat.

            6               THE WITNESS:     Okay.    Sorry.    No, I don't

            7    remember where I sat.

            8         Q.    BY MR. HOSIE:      Do you recall that you

            9    would chat with DeVaul about balloon technology as

02:29:33   10    he was working on that from 2011 forward?

           11         A.    I mean, I met with Loon folks many times.

           12    I don't remember.

           13         Q.    So Mr. Brin, our trial is set for August

           14    of next year.      Do I have your commitment that you

02:29:44   15    will come and talk to the jury if we ask you to?

           16               MR. VAN NEST:      I'll object to the

           17    question.     Don't answer it.      That's a question he

           18    can ask me.     He doesn't need to ask you.

           19               MR. HOSIE:     I did, and you said he would

02:29:53   20    be available at trial.

           21               MR. VAN NEST:      I said you could subpoena

           22    him.    I will discuss his availability later,

           23    Counsel, but please don't waste time asking the

           24    witness that question.

           25               MR. HOSIE:     All right.     I am going to end



                                                     66

                                      SERGEY BRIN - HIGHLY CONF., AEO
                Case 5:16-cv-03260-BLF Document 601-2 Filed 07/11/19 Page 5 of 7

            1    this now on the assumption that we will have you

            2    for trial.

            3               MR. VAN NEST:      Don't make any assumptions,

            4    Counsel.     Don't make any assumptions.        Any

02:30:10    5    questions you want to ask Mr. Brin, you should ask

            6    now.

            7               MR. HOSIE:     We will have him served with a

            8    trial subpoena next week.        Off the record.

            9               MR. VAN NEST:      So stay on the record.

02:30:19   10    I'll accept the subpoena.        As I said, I'll accept

           11    the subpoena from you.

           12               MR. HOSIE:     You did say that.

           13               Mr. Brin, that's lawyer stuff, but we are

           14    done.    I thank you for your courtesy and patience.

02:30:26   15               MR. VAN NEST:      Thank you.

           16               MR. HOSIE:     Off the record.

           17               THE VIDEOGRAPHER:       This is the end of Disc

           18    No. 1, Volume I, and concludes the deposition of

           19    Sergey Brin.     The time is 2:30 p.m. on July 23rd,

           20    2018, and we are off the record.

           21                   (Whereupon the proceedings were

           22                    concluded at 2:30 p.m.)

           23                              ---o0o---

           24

           25



                                                     67

                                      SERGEY BRIN - HIGHLY CONF., AEO
     Case 5:16-cv-03260-BLF Document 601-2 Filed 07/11/19 Page 6 of 7

 1                  DEPOSITION OFFICER'S CERTIFICATE

 2    STATE OF CALIFORNIA     )
                              ) ss.
 3    COUNTY OF SAN FRANCISCO )

 4

 5

 6               I, Balinda Dunlap, hereby certify:

 7               I am a duly qualified Certified Shorthand

 8    Reporter in the State of California, holder of

 9    Certificate Number CSR 10710 issued by the Certified Court

10    Reporters' Board of California and which is in full

11    force and effect.       (Fed. R. Civ. P. 28(a)(1)).

12               I am authorized to administer oaths or

13    affirmations pursuant to California Code of Civil

14    Procedure, Section 2093(b) and prior to being examined,

15    the witness was first duly sworn by me.           (Fed. R. Civ.

16    P. 28(a)(a)).

17               I am not a relative or employee or attorney or

18    counsel of any of the parties, nor am I a relative or

19    employee of such attorney or counsel, nor am I

20    financially interested in this action.           (Fed. R. Civ. P.

21    28).

22               I am the deposition officer that

23    stenographically recorded the testimony in the foregoing

24    deposition and the foregoing transcript is a true record

25                                    / / /



                                          69

                           SERGEY BRIN - HIGHLY CONF., AEO
     Case 5:16-cv-03260-BLF Document 601-2 Filed 07/11/19 Page 7 of 7

 1    of the testimony given by the witness.           (Fed. R. Civ. P.

 2    30(f)(1)).

 3               Before completion of the deposition, review of

 4    the transcript [XX] was [        ] was not requested.       If

 5    requested, any changes made by the deponent (and

 6    provided to the reporter) during the period allowed, are

 7    appended hereto.      (Fed. R. Civ. P. 30(e)).

 8

 9    Dated: July 27, 2018

10

11                                ______________________________

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                          70

                           SERGEY BRIN - HIGHLY CONF., AEO
